Citation Nr: 0323663	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a higher initial (compensable) rating for 
a low back disability.

2.  Entitlement to service connection for hypertension

3.  Entitlement to service connection for elevated 
triglycerides, cholesterol, and lipids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from January 1986 to January 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran requested a hearing before the Board and was 
advised of a hearing scheduled for July 30, 2003.  He was 
notified by letter dated in April 2003 at his last address of 
record.  The letter was returned as undeliverable and the 
veteran failed to appear.  Since there has been no request 
for postponement or any motion filed for a new hearing, the 
Board will proceed with processing of the case as if the 
request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2002).

Because the veteran has disagreed with the initial rating 
assigned for his low back disability, the Board has 
recharacterized the issue as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases 
such as this, where the claim for a higher evaluation stems 
from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.


FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.	The service-connected low back disability is without 
clinical evidence of functional impairment.

3.	The veteran was diagnosed with hypertension in service, 
and hypertension was noted within the first post-service 
year.
4.	Elevated cholesterol, lipids, and triglycerides are 
laboratory test results are not, in and of themselves, 
disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation for low back disability are not met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.40, 4.45, 4.56, 4.71a, 4.73, 4.118; Diagnostic Codes 5292, 
5295 (2002).

2.  Hypertension was incurred in active service. 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  Service connection for elevated cholesterol, lipids and 
triglycerides is not warranted; the appellant's claim is 
legally insufficient. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. § 3.303 (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in September 2002, 
the RO requested that the veteran supply information on 
medical providers who examined him.  The letter notified him 
of evidence still needed, what he could do to assist with his 
claims, and what evidence he needed to substantiate his 
claim.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that this letter, and several other 
communications to the veteran were returned to the RO as 
undeliverable.  February 2000 and April 2003 notices to the 
veteran regarding requested hearings at the RO and before the 
Board, respectively, were also returned as undeliverable.  
The veteran has not referenced any outstanding evidence that 
might aid in his claim that the RO has not made attempts to 
obtain, there is no identified evidence that has not been 
accounted for, and the veteran has been given the opportunity 
to submit written argument.  The veteran has also been 
afforded VA examinations to fully evaluate his disabilities.

According to an April 2002 Report of Contact the RO attempted 
to contact the veteran at his last telephone number of 
record, but there was no answer and no answering machine.  A 
second attempt to contact the veteran by telephone was made 
in January 2003, with the same result.

In light of the above, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Factual Background

Low Back disability 

The service medical records reflect that in July 1989, the 
veteran reported a motor vehicle accident in which he injured 
his back.  July 1989 x-rays of the lumbosacral spine showed 
no fracture.

On November 1994 VA examination, the veteran reported a 
history of intermittent sick calls for exacerbations of low 
back pain since the accident.  He stated that he had not 
missed any work, but wore a back support to reduce the amount 
of pain.  He was employed as a stock person.

On physical examination, gait was normal.  Flexion was 80 
degrees forward, extension to 10 degrees, and right and left 
rotation to 35 degrees without significant pain.  There were 
no fixed deformities in the back, and musculature was noted 
as normal.  There was no significant amount of pain noted on 
ambulation, dressing or undressing.  Final diagnosis was low 
back pain secondary to strain with chronic intermittent low 
back pain.

1994 x-rays of the lumbosacral spine showed a transitional 
vertebra at the L5-S1 junction, with narrowing of the 
intervertebral disc space of L5-S1.  There was no evidence of 
spondylolysis or spondylolisthesis.

In an April 1995 rating decision, the RO granted service 
connection for low back pain and assigned a zero percent 
rating effective from January 14, 1994.  The RO also denied 
service connection for hypertension, cholesterol, 
triglycerides, and lupus as not well grounded.

Hypertension

Service medical records show that on October 1985 enlistment 
examination, the veteran's blood pressure was noted at 
150/80.  When seen in December 1986 for complaints of nausea 
and vomiting and loose stools, and viral enteritis, he 
disclosed that he was being followed by a physician for 3-4 
months for labile hypertension.  Blood pressure was recorded 
as lying 150/80, sitting 140/90, and standing 156/96.

January  1986 emergency treatment note shows blood pressure 
reading of 144/100.  An assessment was noted of hypertension 
and viral enteritis.  Blood pressure was recorded as 166/88 
and 166/110.

Later that same month, blood pressure was recorded as 162/88.  
When rechecked in February 1986, blood pressure was noted as 
156/80 in the right arm, and 154/82 in the left.  In February 
1986, when seen for foot pain,, blood pressure was noted at 
130/82.  When examined for a fractured toe later in February 
1986, blood pressure was noted at 110/70.  In June 1986, the 
veteran reported being hit by a softball.  At that time, 
blood pressure was noted as 136/70.

In September 1986 the veteran was referred from the emergency 
room to Walter Reed Army Medical Center (WRAMC) for 
evaluation of hypertension.  Echocardiography consult showed 
recently noted symptomatic hypertension and systolic murmur, 
and referral was to rule out left ventricular hypertrophy or 
valvular disorder.  The veteran reported being told that he 
had borderline hypertension 8 months prior.  The examiner 
noted that the veteran was mostly asymptomatic.  Blood 
pressure was noted at the right arm as 130/80 and left arm 
132/88, and normal.

September 1986 chest x-ray evaluation of any evidence of 
cardiomegaly from recently noted high blood pressure found 
the cardiac silhouette, mediastinum and pulmonary vasculature 
within normal limits, with no rib notching, aortic arch 
dilatation, or cardiomegaly.  Impression was no significant 
abnormality.  October 1986 follow up at WRAMC recorded blood 
pressure at 140/90.  The examiner noted that the veteran had 
abrupt brief sharp localized chest pain.  Blood pressure was 
152/86 on the right arm, and 142/80 on the left arm.  Echo, 
x-rays and EKG were noted as normal.  As to the question of 
hypertension, the examiner noted there was no need for 
prescription, and no evidence of target organ damage.  
Systolic murmur was noted as innocent by examination and 
echocardiogram.  There was single episode chest pain which 
was likely to be musculoskeletal.  The veteran was slated for 
follow up in six months with blood pressure checks.

March 1987 emergency care treatment recorded blood pressure 
at 142/90.  July 1987 note shows blood pressure at 118/86.  
September 1987 notes show blood pressure of 150/100.  

February 1989 emergency treatment notes show blood pressure 
at 150/100, and in March 1989 at 120/62.  In April 1989, it 
was noted at 114/82, and in May 1989 recorded as 118/60.  

In July 1989, the veteran was seen for a motor vehicle 
accident.  He complained of low back pain  Blood pressure was 
165/123.  Over the next few days when seen for acute back 
strain, blood pressure was noted at 150/108, 148/100.  In 
December 1989 when seen for possible infection of the right 
great toe, blood pressure was noted at 124/66.  In February 
1990, blood pressure was noted at 130/100, and over the next 
few days, as 132/90.  August 1990 readings were 142/92.

In April 1992, the veteran was seen for pain to the left 
shoulder. Outpatient clinic notes recorded blood pressure of 
116/84.  May 1992 treatment for cold showed blood pressures 
of 144/92 and 130/80.  In September 1993, the veteran was 
seen for incessant cough. Blood pressure was noted at 166/94.  
Three days later, it was noted at 142/86 and 134/84.  

On separation examination in a December 1993 Report of 
Medical History the veteran indicated that he had had high or 
low blood pressure, cramps in his legs, frequent or severe 
headache.  Clinical examination recorded blood pressure 
at130/86.  Summary of defects were noted as dyslipidemia.  
Recommendations and further specialist examinations were 
noted for "[e]ndocrine re Chol Trig 1, 518."

A September 1994 examination for service in the Reserve 
showed reports of high blood pressure and recurrent back 
pain.  Clinical examination noted hyperlipidemia with 
elevated triglycerides and cholesterol.  Diagnosis was 
hypertension, with no medication.  A summary of defects 
included hyperlipidemia, hypercholesteremia, and 
hypertension.

On VA compensation and pension examination in November 1994 
it was noted that was no history of cardiac symptoms and the 
veteran was largely asymptomatic.  On examination, blood 
pressure was lying 148/82, sitting 150/98, standing 158/102.  
Pulse was 68 in the sitting position.  The veteran was on no 
medication for high blood pressure.

Examination of the heart revealed the left cardiac border of 
dullness to be within the midclavicular line on the left.  
The rate and rhythm were regular, with no murmurs or gallops 
noted.   Echocardiogram was noted as normal.  Final diagnosis 
was labile hypertension.

Triglycerides, Cholesterol and Lipids

In September 1986, cholesterol was noted at 215 m/dl; and 
triglycerides at 368 mg/dl.

A July 1989 blood chemistry report showed cholesterol at 200 
mg/dl; normal range 117 - 240, and a specimen/lab report slip 
noted "grossly lipemic  resubmit a fasting specimen for 
triglycerides.  In July 1989, a laboratory blood chemistry 
report showed triglycerides at 219 mg/dl.  Normal range was 
noted as 35 - 160

On November 1994 VA examination, laboratory tests showed 
triglycerides at 1156 mg/dl.

III. Analysis

The Board notes that in a January 1996 statement of the case, 
the RO explained that the previous rating decision had 
mistakenly rated a claim for "lipids" as 'lupus.'  The RO 
corrected the claim to that for service connection for 
lipids, and noted that lipids was not a ratable condition, 
and the claims for high cholesterol and triglycerides were 
also not ratable conditions.  Notwithstanding the RO's 
mistake regarding adjudication of the issue of service 
connection for lipids as lupus, in light of the RO's 
explanation and subsequent corrective actions in this regard, 
the Board finds that the veteran's appeal encompasses this 
issue, and will proceed accordingly

Higher Initial Rating for a Low Back disability 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100 - 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  However, the 
United States Court of Appeals for Veterans' Claims (Court) 
has made a distinction between the veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  In the case of an initial rating, such 
as the instant case, separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

The RO has rated the service-connected low back disability 
under Diagnostic Code (DC) 5292.  Since there is no finding 
of ankylosis of the lumbosacral spine, DC 5289 is not for 
application.

Under 38 C.F.R. § 4.71a, DC 5292, slight, moderate, and 
severe limitation of motion of the lumbar segment of the 
spine warrant 10, 20 and 40 percent evaluations, 
respectively.

The disability may also be rated under DC 5295.  Under DC 
5295, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent rating; with characteristic pain on 
motion, a 10 percent rating is assigned; with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
assigned; and a 40 percent evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.
The record shows that the veteran has normal musculature of 
the back, and normal gait with subjective complaints of pain.  
Range of motion was forward flexion of 80 degrees, extension 
of 10 degrees, and rotation of 35 degrees without significant 
pain.  Hence, the overall evidence shows there is less than 
slight functional impairment, and no more than a 0 percent 
rating is warranted under either diagnostic code.

Service Connection for Hypertension

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The overall evidence shows the veteran was identified with 
hypertension in January 1986, and that during service from 
1986 to January 1994, the veteran had intermittently higher 
and then lower blood pressure readings.  Medical records 
within the first post-service year include an October 1994 
reserve examination which notes a diagnosis of hypertension, 
with blood pressure recorded at 178/93.  

Hypertension means persistently high arterial blood pressure.  
For VA rating purposes, hypertension means diastolic pressure 
is predominantly 90 mm. or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2002).  With this in mind, it 
is noted that many blood pressure readings during service and 
within the first post-service year were elevated, with an 
October 1994 diagnosis of hypertension.

While chronic hypertension may not have been clearly shown in 
service, elevated blood pressure was repeatedly shown.  By 
one view of the evidence, the veteran's elevated blood 
pressures during and within the first post-service year 
signified hypertension, which remained unmedicated.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds such was the case, and service 
connection for hypertension is warranted.

Service connection for triglycerides, lipids, cholesterol

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran contends that his elevated triglycerides, lipids 
and cholesterol should be service connected because they 
occurred while on active duty.  Although the medical evidence 
documents the presence of elevated levels in service and 
continuing subsequent to service, the evidence fails to 
demonstrate that hyperlipidemia, hypercholesteremia and 
elevated triglycerides are anything other than abnormal 
laboratory values and symptoms rather than disabilities.

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or lack of entitlement 
under the law." See Sabonis, 6 Vet. App. at 430.

Thus, the veteran's claim for service connection for elevated 
levels of triglycerides, lipids and cholesterol must be 
denied and the appeal terminated because of the absence of 
legal merit or lack of entitlement under the law.


ORDER

An increased initial (compensable) rating for a low back 
disability is denied.

Service connection for hypertension is granted.

Service connection for elevated triglycerides, cholesterol, 
and lipids, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

